Exhibit 10.1

RESEARCH FUNDING AND OPTION AGREEMENT

by and between

THE SCRIPPS RESEARCH INSTITUTE

a California nonprofit

public benefit corporation

and

Cytodyn Inc,

a Colorado corporation

 

1



--------------------------------------------------------------------------------

RESEARCH FUNDING AND OPTION AGREEMENT

This Agreement is entered into this 1st day of November 5, 2011(the “Effective
Date”), by and between THE SCRIPPS RESEARCH INSTITUTE, a California nonprofit
public benefit corporation located at 10550 North Torrey Pines Road, La Jolla,
California 92037 (“TSRI”), and Cytodyn Inc. (“Sponsor”), a for-profit
corporation, located at 110 Crenshaw Lake Rd. Lutz, FL 33548, with respect to
the facts set forth below.

RECITALS

A. TSRI is engaged in fundamental scientific biomedical and biochemical research
including research relating to the pathogenesis of the feline immunodeficiency
virus, as more particularly described herein.

B. Sponsor is engaged in research and development of feline immunodeficiency
virus therapeutics.

C. Sponsor desires to provide certain funding as part of TSRI’s research
activities described above.

D. Subject to any non-exclusive rights of the U.S. Government, TSRI is willing
to grant to Sponsor an option to acquire rights and licenses to certain
intellectual property arising from the Research Program.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions outlined
herein, TSRI and Sponsor hereby agree as follows:

 

  1. DEFINITIONS .

1.1 Affiliate. The term “Affiliate” shall mean any entity which directly or
indirectly controls, or is controlled by Sponsor. The term “control” as used
herein means (a) in the case of corporate entities, direct or indirect ownership
of at least fifty percent (50%) of the stock or shares entitled to vote for the
election of directors; or (b) in the case of non-corporate entities, direct or
indirect ownership of at least fifty percent (50%) of the equity interest with
the power to direct the management and policies of such non-corporate entities.
Unless otherwise specified, the term Sponsor includes Affiliates.

1.2 Agreement Number. This Agreement is TSRI number SFP-2005.

1.3 Biological Materials. The term “Biological Materials” shall mean any
Technology in the form of tangible materials together with any progeny, mutants,
or derivatives thereof developed in performance of the Research Program.

 

2



--------------------------------------------------------------------------------

1.4 Confidential Information . The term “Confidential Information” shall mean
any and all proprietary information of TSRI or Sponsor which may be exchanged
between the parties at any time and from time to time during the term hereof.
The fact that a party may have marked or identified as confidential or
proprietary any specific information shall be indicative that such party
believes such information to be confidential or proprietary, but the failure to
so mark information shall not conclusively determine that such information was
or was not considered confidential information by such party. Confidential
Information shall also include any information which, given the circumstances
surrounding the disclosure, would be considered confidential by the disclosing
party. Information shall not be considered confidential to the extent that it:

a. Is publicly disclosed through no fault of any party hereto, either before or
after it becomes known to the receiving party; or

b. Was known to the receiving party prior to the Effective Date, which knowledge
was acquired independently and not from the other party hereto (including such
party’s employees); or

c. Is subsequently disclosed to the receiving party in good faith by a third
party who has a right to make such disclosure; or

d. Has been published by a third party as a matter of right.

If Confidential Information is required to be disclosed by law or court order,
the Party required to make such disclosure shall limit the same to the minimum
required to comply with the law or court order, and shall use reasonable efforts
to attempt to seek confidential treatment for that disclosure, and prior to
making such disclosure that Party shall notify the other Party, not later than
ten (10) days (or such shorter period of time as may be reasonably practicable
under the circumstances) before the disclosure in order to allow that other
Party to comment and/or to obtain a protective or other order, including
extensions of time and the like, with respect to such disclosure.

1.5 Field. The term “Field” shall mean feline immunodeficiency virus therapeutic
research and development.

1.6 Joint Technology. The term “Joint Technology” shall mean any Technology that
would constitute a joint invention under principles arising under US patent law
by Sponsor and TSRI.

1.7 Patent Rights. Patent Rights shall mean

(i) patents and applications directed to the Technology;

(ii) the foreign counterpart applications of the respective applications
referenced in sub-clause (i) above, but only to the extent the claims of such
patents or applications are entitled to the priority date of the respective
applications referenced in sub-clause (i) above;

(iii) divisionals, substitutions, and continuations of any applications
referenced in sub-clauses (i) and (ii) above;

 

3



--------------------------------------------------------------------------------

(iv) any claim(s) of a continuation-in-part application of any application set
forth in sub-clauses (i)-(iii) above that are entitled to the priority date of
the respective application(s) referenced in sub-clause (i) above;

(v) the patents issued from the applications referenced in sub-clauses
(i)-(iii) above and any reissues, reexaminations, renewals and patent term
extensions of such patents; and

(vi) any claim(s) of a patent issued from a continuation-in-part application
referenced in sub-clause (iv) above that are entitled to the priority date of
the respective application(s) referenced in sub-clause (i) above, and any
claim(s) of a reissue, reexamination, renewal and patent term extension of a
patent issued from a continuation-in-part application referenced in sub-clause
(iv) above that are entitled to the priority date of the respective
application(s) referenced in sub-clause (i) above.

1.8 Principal Investigator. The term “Principal Investigator” shall mean
Dr. John Elder, together with such replacement persons selected in accordance
with the provisions of Section 2.2 hereof.

1.9 Research Program . The term “Research Program” shall mean the research
program to be undertaken by TSRI under the direction and control of the
Principal Investigator as expressly set forth on Exhibit A hereto.

1.10 Research Reports. The term “Research Reports” shall mean the written report
summarizing the results of the research conducted during the term of the
Research Program, including but not limited to all data, conclusions, results,
observations and a detailed description of all procedures.

1.11 Research Tool. The term “Research Tool” shall mean any Technology which is
designed or utilized for basic research purposes or internal drug discovery
purposes and which is not utilized to produce, or incorporated into, a product.

1.12 Sponsor Intellectual Property. The term “Sponsor Intellectual Property “
shall mean any inventions, discoveries, know how, information, biological
materials and data in the Field, whether patentable or not, developed whole or
in part by Sponsor under principles arising under the patent laws or other
intellectual property laws of the United States of America.

1.13 Technology. The term “Technology” shall mean any invention, discovery,
know-how, Biological Material, software, information and data, whether
patentable or not, conceived and reduced to practice during the performance of
the Research Program.

1.14 TSRI Technology . The term “TSRI Technology” shall mean any Technology,
excluding Joint Technology, developed in whole or in part by TSRI under
principles arising under the patent laws of the United States of America.

 

4



--------------------------------------------------------------------------------

  2. CONDUCT OF RESEARCH PROGRAM .

2.1 Conduct of Research Program . TSRI hereby agrees to use reasonable efforts
to perform the Research Program subject to the provisions of this Agreement.
Notwithstanding the foregoing, TSRI makes no warranties or representations
regarding its ability to achieve, nor shall it be bound to accomplish, any
particular research objective or results.

2.2 Supervision of Research Program . TSRI agrees that the Research Program at
TSRI shall be conducted by or under the direct supervision of the Principal
Investigator. In the event that the Principal Investigator leaves TSRI, or
terminates his/her involvement in the Research Program, TSRI shall use its best
efforts to find a replacement Principal Investigator acceptable to Sponsor,
which acceptance shall not be unreasonably withheld. In the event that TSRI
shall fail to appoint a replacement Principal Investigator reasonably acceptable
to Sponsor, Sponsor shall have a right to terminate this Agreement upon delivery
to TSRI of written notice of intent to terminate pursuant to this Section 2.2,
which notice must be delivered to TSRI not less than thirty (30) days nor more
than ninety (90) days after delivery by TSRI to Sponsor of the name of the
replacement Principal Investigator.

2.3 Reports . TSRI agrees that within sixty (60) days following the last day of
each calendar quarter during the term of this Agreement, TSRI shall furnish
Sponsor with a written report summarizing the results of the research included
within the scope of the Research Program conducted by TSRI, during the
immediately preceding calendar year, including but not limited to all data,
conclusions, results, observations and a detailed description of all procedures.
All such reports shall be treated as Confidential Information by Sponsor.

2.4 Financial and Staffing Obligations

a. Contributions of parties to Research Program . Contributions in the form of
financial support, equipment, personnel, technology and other necessary
components for the conduct of the Research Program shall be made by the parties
in accordance with the terms set forth on Exhibit B. All payments due to TSRI by
Sponsor shall be payable in U.S. Dollars in quarterly installments in advance,
within ten (10) days of the dates set forth in the following payment schedule:

 

1st payment: $ 20,000 (USD)    due: Effective Date    2nd payment: $ 20,000
(USD)   

due: 2 month anniversary of

Effective Date

   3rd payment: $ 20,000 (USD)   

due: 4 month anniversary of

Effective Date

   4th payment: $ 20,000 (USD)   

due: upon conclusion of the

Research Program and Sponsor’s

receipt of a final Research Report

meeting the requirements of this

Agreement

 

5



--------------------------------------------------------------------------------

Each payment must reference the Research Project title, Agreement Number and
Principal Investigator for purposes of identification. Payments under this
Section 2.4.a shall be sent to:

 

  

The Scripps Research Institute

10550 North Torrey Pines Road, TPC-7

La Jolla, California 92037

Attn: Vice President, Sponsored Programs

Fax No.: (858) 784-8037

   With a copy to:   

The Scripps Research Institute

10550 North Torrey Pines Road, TPC-9

La Jolla, California 92037

Attn: Director, Technology Development

Fax No.: (858) 784-9910

TSRI shall not be obligated to perform any of the research specified herein or
to take any other action required under this Agreement if the funding is not
provided as set forth in Exhibit B and in accordance with the payment schedule
as set forth in this Section 2.4.a. Furthermore, should Sponsor fail to make the
first payment to TSRI in accordance with this Section 2.4.a., TSRI shall have
the right to immediately terminate this Agreement and this Agreement shall be
null and void ab initio.

b. Capital Equipment. Equipment purchased by TSRI with funds provided by Sponsor
shall be the property of TSRI. All capital equipment provided under this
Agreement by Sponsor for the use of TSRI remains the property of the Sponsor
unless other disposition is mutually agreed upon in writing by the parties. If
title to this equipment remains with the Sponsor, Sponsor is responsible for
maintenance and repair of the equipment, insuring the equipment against damage
or loss, and the costs of its transportation to and from the site where it will
be used.

c. Indirect Cost Adjustment. TSRI shall have the right to adjust the payment
amounts referenced above to reflect changes in the indirect cost rate negotiated
between TSRI and the U.S. Government and that will be in effect during the
quarter that the work is performed. TSRI will notify Sponsor in writing of any
change in the indirect cost rate before the effective date of such change. The
corresponding direct costs will remain fixed as specified in Exhibit B.

2.5 Consistency with Consulting Agreements. The parties acknowledge (i) that
Sponsor has retained the Principal Investigator identified herein as a
consultant under a written consulting agreement to further Sponsor’s efforts in
research and development of feline immunodeficiency virus therapeutics, and
(ii) that Sponsor may engage other personnel employed by or affiliated with TSRI
with respect to such research and development under similar written agreements
(each a “Consulting Agreement”). The Consulting Agreements shall be interpreted
in a manner consistent with this Agreement and, where there is a conflict
between this Agreement and a Consulting Agreement, this Agreement (to the extent
applicable) shall control.

 

6



--------------------------------------------------------------------------------

2.6 TSRI Researchers. TSRI’s researchers, including the Principal Investigator
identified herein, are and during the term shall be obligated to assign all
inventions made as employees or in their field to TSRI, including any rights in
inventions developed under the Consulting Agreements.

2.7 No Rights In Pfizer Inc. TSRI states that, under certain conditions, Pfizer
Inc. (“Pfizer”) holds a right of first refusal to sponsor certain research at
TSRI(the “Pfizer ROFR”). TSRI further states that it has met all of its
obligations with respect to the Pfizer ROFR as concerns the Research Program,
that Pfizer has not exercised the Pfizer ROFR, and that Pfizer accordingly has
no claim to the Research Program, Research Reports, or the Technology.

 

  3. OPTION FOR LICENSE .

3.1 Grant of Option. Subject to the terms of this Agreement and the reservation
of rights specified in Sections 4.4 and 4.5, TSRI hereby grants to Sponsor:

(a) an exclusive option (the “Option”) to acquire an exclusive, worldwide
license, including the right to sublicense under TSRI’s rights in the Patent
Rights, to make, offer for sale, sell and have sold products, processes and
Biological Material in the Field. In the event that a product, process or
Biological Material utilizes a Research Tool, such Research Tool shall be made
available to Sponsor solely on a non-exclusive basis.

(b) upon Sponsor’s exercise of the Option, a non-exclusive, royalty-free,
non-transferable license to practice, use, and modify (i) the Technology and
(ii) the intellectual property and know-how contained in the Research Reports
co-extensive with the uses permitted under paragraph 3.1(a).

(c) a non-exclusive, royalty-free, non-transferable license to make and use
Technology solely for Sponsor’s internal research purposes during the
performance of the Research Program. Any transfer of materials to Sponsor under
this Section 3.1(c) shall require the execution of a Material Transfer
Agreement. The terms of such Material Transfer Agreement shall be materially
consistent with the form Material Transfer Agreement attached hereto as Exhibit
C.

3.2 Disclosure of Technology . After Principal Investigator submits an invention
disclosure covering any Technology to TSRI’s Office of Technology Development,
TSRI shall disclose such Technology in writing to Sponsor (the “Technology
Disclosure”). TSRI shall use reasonable efforts to provide a Technology
Disclosure that contains sufficient detail to (i) enable both parties to
determine whether or not the particular Technology is TSRI Technology or Joint
Technology; and (ii) enable Sponsor to evaluate the advisability of exercising
the option granted hereunder with respect to such Technology. All such
Technology Disclosures shall be maintained in confidence by Sponsor.

 

7



--------------------------------------------------------------------------------

3.3 Option . Sponsor shall have a period of ninety (90) days from receipt of the
Technology Disclosure from TSRI (“Option Period”), within which to exercise its
Option with respect to the particular Technology disclosed therein.

3.4 Exercise of Option . Sponsor shall exercise its Option by delivering to TSRI
a written notice within the Option Period which specifies the particular
Technology for which the Option is being exercised. Upon such notification,
Sponsor and TSRI shall have a period of ninety (90) days within which to
negotiate a definitive license agreement. .

Upon exercise of the Option, the parties shall select patent counsel reasonably
acceptable to both to file, prosecute and maintain the Patent Rights, provided
that TSRI shall be designated as the client of such outside counsel (except
where the parties share common interests, upon mutual agreement), and the
documented fees and expenses incurred by TSRI in connection with the work done
by such outside patent counsel shall be paid by Sponsor as set forth
below. Subject to the requirements, limitations and conditions set forth in this
Agreement, TSRI shall, using such mutually acceptable outside patent counsel,
(a) direct and control the preparation, filing and prosecution of the United
States and foreign patent applications within Patent Rights (including without
limitation any reissues, reexaminations, appeals to appropriate patent offices
and/or courts, interferences and foreign oppositions); and (b) maintain the
patents issuing therefrom. Both parties agree that TSRI shall have the right, at
its sole discretion, to utilize TSRI’s Office of Patent Counsel (“OPC”) for the
review and oversight of the filing, prosecution and maintenance of Patent Rights
described herein (“Supervisory Prosecution”), and the documented fees and
expenses associated with the Supervisory Prosecution by the OPC shall be paid by
Sponsor as set forth below, provided that, except in the case of unforeseen
circumstances, such fees and expenses are substantially within the applicable
budget provided by TSRI to Sponsor (if requested by Sponsor). Sponsor shall have
full rights of consultation with the outside patent attorney so selected and
with TSRI’s OPC on all matters relating to Patent Rights. TSRI shall use
reasonable efforts to implement all reasonable and timely requests made by
Sponsor with regard to the preparation, filing, prosecution and/or maintenance
of the patent applications and/or patents within Patent Rights; provided,
however, that in the event of a disagreement between TSRI and Sponsor on any
such patent prosecution or maintenance matters, TSRI shall have final
decision-making authority over all such patent matters, provided that TSRI shall
act in good faith and with reasonable prudence and judgment. In addition, upon
Sponsor’s written request (but no more frequently than quarterly), TSRI’s OPC
shall provide a written estimate of anticipated patent costs associated with the
work to be conducted by OPC on any current or upcoming patent matters for the
Patent Rights.

3.5 Joint Technology. The parties hereby agree that in the event that the
disclosed Technology is Joint Technology and that Sponsor either does not
exercise its Option or does not sign a license agreement with TSRI, both parties
shall (i) have no further obligations to each other with respect to such Joint
Technology and any resulting Patent Rights; and (ii) be free to independently
license or otherwise dispose of their rights to such Joint Technology and any
resulting Patent Rights on a worldwide basis without accounting to the other
Party.

 

8



--------------------------------------------------------------------------------

  4.0 INTERESTS AND RIGHTS IN INTELLECTUAL PROPERTY .

4.1 Title to TSRI Technology. TSRI shall retain sole ownership and title to TSRI
Technology and to all intellectual property rights related thereto. TSRI shall,
in the good faith exercise of its discretion, undertake reasonable efforts to
preserve and maintain its ownership and title as TSRI deems appropriate.
Ownership of and title to Joint Technology shall be vested jointly in TSRI and
Sponsor, with each owning an undivided interest therein. Ownership of Patent
Rights shall follow inventorship under principles arising under U.S. patent law.

4.2 Title to Sponsor Intellectual Property. Sponsor shall retain sole ownership
and title to Sponsor Intellectual Property and to all rights related thereto.

4.3 Grant of Rights in Sponsor Intellectual Property. During the term, Sponsor
hereby grants to TSRI a non-exclusive, royalty-free, non-transferable license to
use Sponsor Intellectual Property solely for the purpose of carrying out the
Research Program and for no other purpose whatsoever, whether such purpose is
academic, educational, non-profit, or commercial.

4.4 Governmental Interest. TSRI and Sponsor acknowledge that TSRI has received,
and expects to continue to receive, funding from the United States Government in
support of TSRI’s research activities. TSRI and Sponsor acknowledge and agree
that their respective rights and obligations pursuant to this Agreement shall be
subject to the rights of the United States Government, existing and as amended,
which may arise or result from TSRI’s receipt of research support from the
United States Government, including but not limited to, 37 CFR 401, the NIH
Grants Policy Statement and the NIH Guidelines for Obtaining and Disseminating
Biomedical Research Resources.

4.5 Reservation of Rights. TSRI reserves the right to use for any research or
educational purposes any Patent Rights, Biological Materials, or Research Tools,
without TSRI being obligated to pay Sponsor any royalties or other compensation.
In addition, TSRI reserves the right to grant non-exclusive research and
educational use licenses to other nonprofit or academic institutions (“Academic
Licensees”) to Patent Rights, Biological Materials, or Research Tools, without
the Academic Licensees being obligated to pay Sponsor any royalties or other
compensation. In no event shall Academic Licensees be permitted to use any
Patent Rights, Biological Materials, or Research Tools for any commercial
purposes. TSRI shall respond to Sponsor’s reasonable requests for information
related to such Academic Licensees’ use and license terms.

 

  5.0 CONFIDENTIALITY AND PUBLICATION .

 

9



--------------------------------------------------------------------------------

5.1 Treatment of Confidential Information. The parties agree that during the
term of this Agreement, and for a period of five (5) years after the return or
destruction of all Confidential Information, a party receiving Confidential
Information of the other party will (a) maintain in confidence such Confidential
Information to the same extent such party maintains its own proprietary
information; (b) not disclose such Confidential Information to any third party
without the prior written consent of the other party; and (c) not use such
Confidential Information for any purpose except those permitted by this
Agreement. To the extent the continued protection of Confidential Information is
warranted with respect to obligations that continue after the term of this
Agreement, each party agrees to not disclose the other party’s Confidential
Information without first consulting with and providing to the other Party an
opportunity to object to or limit the scope of such disclosure.

5.2 Publications. Sponsor acknowledges that it is the general policy of TSRI to
encourage publication of research results in technical or scientific journals;
and Sponsor agrees that TSRI shall have a right to publish in accordance with
its general policy. TSRI shall submit to Sponsor copies of proposed publications
which describe Technology and afford Sponsor a period of thirty (30) days to
review the publication to (i) ascertain whether Sponsor’s Confidential
Information would be disclosed by the publication; and (ii) ascertain whether or
not the publication discloses any Technology to which Sponsor wishes to exercise
its Option. If such publication discloses Sponsor’s Confidential Information and
upon Sponsor’s written request, TSRI shall remove such Confidential Information
or delay publication for up to an additional sixty (60) days to allow Sponsor to
protect its Confidential Information by filing a patent application(s). In the
event that Sponsor identifies any Technology to which it wishes to exercise its
Option, Sponsor shall notify TSRI of such in writing. Upon such notification,
TSRI shall (i) file any patent applications necessary to protect the proprietary
positions of both parties in the Technology at Sponsors sole expense; and
(ii) provide Sponsor with a Technology Disclosure in accordance with
Section 3.2. Absent receipt by TSRI of any written instruction by Sponsor within
the thirty (30) day period, TSRI shall be free to publish the proposed
publication. TSRI acknowledges that Sponsor is a public company and that Sponsor
may be required to report information related to its agreements and
research/development efforts to its investors and the US Securities and Exchange
Commission (“SEC”). The parties agree to meet and confer to determine the
reasonable scope of any such disclosures.

5.3 Publicity. Except as otherwise provided herein or required by law, no party
shall originate any publication, news release or other public announcement,
written or oral, whether in the public press, stockholders’ reports, or
otherwise, relating to this Agreement or to the performance hereunder without
the prior written approval of the other party, which approval shall not be
unreasonably withheld. Scientific publications published in accordance with
Section 5.2 of this Agreement shall not be construed as publicity governed by
this Section 5.3.

 

  6.0 WARRANTIES.

6.1 Limited Warranty. TSRI hereby represents and warrants that it has full right
and power to enter into this Agreement. TSRI MAKES NO OTHER WARRANTIES
CONCERNING PATENT RIGHTS, TECHNOLOGY, RESEARCH TOOLS, BIOLOGICAL MATERIALS OR

 

10



--------------------------------------------------------------------------------

ANY OTHER MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION, ANY EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR ARISING OUT OF COURSE OF CONDUCT OR
TRADE CUSTOM OR USAGE, AND TSRI DISCLAIMS ALL SUCH EXPRESS OR IMPLIED
WARRANTIES. TSRI MAKES NO WARRANTY OR REPRESENTATION AS TO THE VALIDITY OR SCOPE
OF PATENT RIGHTS, OR THAT ANY PRODUCT, PROCESS, SERVICE, BIOLOGICAL MATERIAL, OR
RESEARCH TOOL WILL BE FREE FROM AN INFRINGEMENT ON PATENTS OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY
INFRINGING UPON ANY PATENT RIGHTS, TECHNOLOGY, RESEARCH TOOLS OR BIOLOGICAL
MATERIALS COVERED BY THIS AGREEMENT. FURTHER, TSRI HAS MADE NO INVESTIGATION AND
MAKES NO REPRESENTATION THAT THE PATENT RIGHTS, RESEARCH TOOLS OR BIOLOGICAL
MATERIALS ARE SUITABLE FOR SPONSOR’S PURPOSES.

IN NO EVENT SHALL TSRI BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
EXEMPLARY OR CONSEQUENTIAL DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOSS OF PROFITS OR EXPECTED SAVINGS OR OTHER ECONOMIC LOSSES, OR FOR INJURY TO
PERSONS OR PROPERTY) ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS
SUBJECT MATTER. TSRI’S AGGREGATE LIABILITY, IF ANY, FOR ALL DAMAGES OF ANY KIND
RELATING TO THIS AGREEMENT OR ITS SUBJECT MATTER SHALL NOT EXCEED THE AMOUNT
PAID BY SPONSOR TO TSRI UNDER THIS AGREEMENT. THE FOREGOING EXCLUSIONS AND
LIMITATIONS SHALL APPLY TO ALL CLAIMS AND ACTIONS OF ANY KIND AND ON ANY THEORY
OF LIABILITY, WHETHER BASED ON CONTRACT, TORT (INCLUDING, BUT NOT LIMITED TO
NEGLIGENCE OR STRICT LIABILITY), OR ANY OTHER GROUNDS, AND REGARDLESS OF WHETHER
TSRI HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING
ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY. THE PARTIES FURTHER
AGREE THAT EACH WARRANTY DISCLAIMER, EXCLUSION OF DAMAGES OR OTHER LIMITATION OF
LIABILITY HEREIN IS INTENDED TO BE SEVERABLE AND INDEPENDENT OF THE OTHER
PROVISIONS SINCE THEY EACH REPRESENT SEPARATE ELEMENTS OF RISK ALLOCATION
BETWEEN THE PARTIES.

 

  7.0 TERM AND TERMINATION .

7.1 Term . Unless terminated sooner, the initial term of this Agreement shall
commence on the Effective Date and shall continue until for six months. Sponsor
shall have the option to extend the term of the Agreement by giving thirty
(30) days written notice of its intention to exercise this extension option to
TSRI. Any such extension shall be negotiated by the parties and evidenced in
writing as an addendum to this Agreement.

7.2 Termination by Sponsor. Sponsor may terminate this Agreement by giving
thirty (30) days advance written notice of termination to TSRI.

 

11



--------------------------------------------------------------------------------

7.3 Termination Upon Non-Payment. In the event that Sponsor fails to pay to TSRI
any payment within the time frame set forth in Section 2.4 a, TSRI shall not be
obligated to perform any of the research specified herein or to take any other
action required under this Agreement and may terminate this Agreement
immediately upon such non-payment, without any possibility for Sponsor to cure
such non-payment. Termination pursuant to this Section 7.3 shall not relieve
Sponsor of any liability under this Agreement.

7.4 Termination Upon Default . Except as specified in Sections 7.3 and 7.5, the
failure of a party to perform any obligation required of it to be performed
hereunder and the failure to cure within sixty (60) days after receipt of notice
from the other party specifying in reasonable detail the nature of such default,
shall constitute an event of default hereunder. Upon the occurrence of an event
of default, the non-defaulting party may deliver to the defaulting party written
notice of intent to terminate, such termination to be effective upon the date
set forth in such notice. Such termination rights shall be in addition to and
not in substitution for any other remedies that may be available to the
non-defaulting party serving such notice against the defaulting party.
Termination pursuant to this Section 7.4 shall not relieve the defaulting party
of liability and damages to the non-defaulting party for breach of this
Agreement. Waiver by any party of a single default or a succession of defaults
shall not deprive such party of any right to terminate this Agreement arising by
reason of any subsequent default.

7.5 Termination Upon Insolvency . This Agreement may be terminated as to any
party (“Insolvent Party”) by another party giving written notice of termination
to the Insolvent Party upon the filing of bankruptcy or bankruptcy of the
Insolvent Party or the appointment of a receiver of any of the Insolvent Party’s
assets, or the making by the Insolvent Party of any assignment for the benefit
of creditors, or the institution of any proceedings against the Insolvent Party
under any bankruptcy law. Termination shall be effective upon the date specified
in this notice.

7.6 Effect of Expiration or Termination.

a. Termination Upon Default of Sponsor. Upon the termination of this Agreement
by reason of a default by Sponsor, neither party shall have any further rights
or obligations with respect to this Agreement, other than the obligation of
Sponsor to make any and all final payments accrued prior to the date of
termination, the obligation of the parties to make all reports required
hereunder, and except as provided below. Upon such termination of this
Agreement, the parties shall continue to abide by their non-disclosure
obligations as described in Section 5.1 and each party hereto shall fulfill any
other obligations incurred prior to such termination. Any such termination of
this Agreement shall not constitute the termination of any license or any other
agreements between the parties which are then in effect except as expressly
provided therein. In addition, upon such termination, Sponsor’s Option under
Section 3.1 shall be deemed automatically cancelled, and Sections 4, 6, 7 and 9
shall survive any such termination.

 

12



--------------------------------------------------------------------------------

b. Expiration or Termination upon Default of TSRI. Upon the expiration of this
Agreement at its regularly scheduled expiration date, or upon a termination of
this Agreement on account of a default by TSRI, then TSRI shall make the
disclosures required by Section 3.2 for TSRI Technology conceived or reduced to
practice up to the date of said expiration or termination; and Sponsor shall
have the right to exercise its option with respect to said TSRI Technology in
accordance with the schedule and procedures specified in Sections 3.3 and 3.4
above; and any non-exclusive licenses that have been granted under Section 3.1
shall survive. Additionally, each party shall perform all other obligations up
to the date of said expiration or termination; and the parties shall continue to
abide by their non-disclosure obligations described in Section 5.1; and any
previously existing license agreements or other agreements between the parties
shall continue in effect. In addition, upon such expiration or termination,
Sections 4, 6, 7 and 9 shall survive.

 

  8.0 ASSIGNMENT; SUCCESSORS .

8.1 Assignment . Any and all assignments of this Agreement or any rights granted
hereunder by Sponsor are void except to an Affiliate of Sponsor, without the
prior written consent of TSRI. TSRI shall not assign its rights and obligations
under this Agreement outside of the Principal Investigator’s lab.

8.2 Binding Upon Successors and Assigns . Subject to the limitations on
assignment set forth herein, this Agreement shall be binding upon and inure to
the benefit of any successors in interest and assigns of TSRI and Sponsor. Any
such successor to or assignee of a party’s interest shall expressly assume in
writing the performance of all the terms and conditions of this Agreement to be
performed by such party and such written assumption shall be delivered to the
other party.

 

  9.0 GENERAL PROVISIONS .

9.1 Independent Contractors . The relationship between TSRI and Sponsor is that
of independent contractors. TSRI and Sponsor are not joint venturers, partners,
principal and agent, master and servant, employer or employee, and have no other
relationship other than independent contracting parties. TSRI and Sponsor shall
have no power to bind or obligate each other in any manner, other than as is
expressly set forth in this Agreement.

9.2 Arbitration . Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding confidential
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”), and the procedures set forth below. In the
event of any inconsistency between the Rules of AAA and the procedures set forth
below, the procedures set forth below shall control. Judgment upon the award
rendered by the arbitrators may be enforced in any court having jurisdiction
thereof.

 

13



--------------------------------------------------------------------------------

a. Location . The location of the arbitration shall be in the County of San
Diego. TSRI and Sponsor hereby irrevocably submit to the exclusive jurisdiction
and venue of the American Arbitration Association arbitration panel selected by
the parties and located in San Diego County, California for any dispute
regarding this Agreement, and to the exclusive jurisdiction and venue of the
federal and state courts located in San Diego County, California for any action
or proceeding to enforce an arbitration award or as otherwise provided in
Section 9.2 e below, and waive any right to contest or otherwise object to such
jurisdiction or venue.

b. Selection of Arbitrators . The arbitration shall be conducted by a panel of
three neutral arbitrators who are independent and disinterested with respect to
the parties, this Agreement, and the outcome of the arbitration. Each party
shall appoint one neutral arbitrator, and these two arbitrators so selected by
the parties shall then select the third arbitrator, and all arbitrators must
have at least ten (10) years experience in mediating or arbitrating cases
regarding the same or substantially similar subject matter as the dispute
between TSRI and Sponsor. If one party has given written notice to the other
party as to the identity of the arbitrator appointed by the party, and the party
thereafter makes a written demand on the other party to appoint its designated
arbitrator within the next ten days, and the other party fails to appoint its
designated arbitrator within ten days after receiving said written demand, then
the arbitrator who has already been designated shall appoint the other two
arbitrators.

c. Discovery . The arbitrators shall decide any disputes and shall control the
process concerning these pre-hearing discovery matters. Pursuant to the Rules of
AAA, the parties may subpoena witnesses and documents for presentation at the
hearing.

d. Case Management . Prompt resolution of any dispute is important to both
parties; and the parties agree that the arbitration of any dispute shall be
conducted expeditiously. The arbitrators are instructed and directed to assume
case management initiative and control over the arbitration process (including
scheduling of events, pre-hearing discovery and activities, and the conduct of
the hearing), in order to complete the arbitration as expeditiously as is
reasonably practical for obtaining a just resolution of the dispute.

e. Remedies . The arbitrators may grant any legal or equitable remedy or relief
that the arbitrators deem just and equitable, to the same extent that remedies
or relief could be granted by a state or federal court, provided however, that
no punitive damages may be awarded. No court action shall be maintained seeking
punitive damages. The decision of any two of the three arbitrators appointed
shall be binding upon the parties. Notwithstanding anything to the contrary in
this Agreement, prior to or while an arbitration proceeding is pending, either
party has the right to seek and obtain injunctive and other equitable relief
from a court of competent jurisdiction to enforce that party’s rights hereunder.

f. Expenses . The expenses of the arbitration, including the arbitrators’ fees,
expert witness fees, and attorney’s fees, may be awarded to the prevailing
party, in the discretion of the arbitrators, or may be apportioned between the
parties in any manner

 

14



--------------------------------------------------------------------------------

deemed appropriate by the arbitrators. Unless and until the arbitrators decide
that one party is to pay for all (or a share) of such expenses, both parties
shall share equally in the payment of the arbitrators’ fees as and when billed
by the arbitrators.

g. Confidentiality . Except as set forth below and as necessary to obtain or
enforce a judgment upon any arbitration award, the parties shall keep
confidential the fact of the arbitration, the dispute being arbitrated, and the
decision of the arbitrators. Notwithstanding the foregoing, the parties may
disclose information about the arbitration to persons who have a need to know,
such as directors, trustees, management employees, witnesses, experts,
investors, attorneys, lenders, insurers, and others who may be directly
affected. Additionally, if a party has stock which is publicly traded, the party
may make such disclosures as are required by applicable securities laws, but
will use commercially reasonably efforts to seek confidential treatment for such
disclosure.

9.3 Entire Agreement; Modification . This Agreement and all of the attached
Exhibits set forth the entire agreement and understanding between the parties as
to the subject matter hereof, and supersede all prior or contemporaneous written
or oral agreements. There shall be no amendments or modifications to this
Agreement, except by a written document which is signed by both parties.

9.4 California Law . This Agreement shall be construed and enforced in
accordance with the laws of the State of California notwithstanding any
conflicts or choice of laws provisions.

9.5 No Use of Name. The use of the name “The Scripps Research Institute”,
“Scripps”, “TSRI” or any variation thereof in connection with the advertising,
sale or performance of Products, Processes, Services, Biological Materials or
Research Tools is expressly prohibited. Notwithstanding the foregoing, nothing
in this section shall prohibit Sponsor from using the name “The Scripps Research
Institute”, “Scripps”, “TSRI” or any variation thereof in connection with making
publications, news releases or other public announcements consistent with the
requirements of Section 5.3 (Publicity).

9.6 Headings . The headings for each article and section in this Agreement have
been inserted for the convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
article or section.

9.7 Severability . Should any one or more of the provisions of this Agreement be
held invalid or unenforceable by a court of competent jurisdiction, it shall be
considered severed from this Agreement and shall not serve to invalidate the
remaining provisions thereof. The parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by them when entering this Agreement may
be realized.

9.8 No Waiver . Any delay in enforcing a party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

 

15



--------------------------------------------------------------------------------

9.9 Attorneys’ Fees . In the event of a dispute among the parties hereto or in
the event of any default hereunder, the party prevailing in the resolution of
any such dispute or default shall be entitled to recover its reasonable
attorneys’ fees and other costs incurred in connection with resolving such
dispute or default.

9.10 Notices. Any notices required by this Agreement shall be in writing, shall
specifically refer to this Agreement and shall be sent by registered or
certified airmail, postage prepaid, or by telefax, telex or cable, charges
prepaid, or by overnight courier, postage prepaid, and shall be forwarded to the
respective addresses set forth below unless subsequently changed by written
notice to the other party:

 

FOR TSRI:   

The Scripps Research Institute

10550 North Torrey Pines Road, TPC-9

La Jolla, California 92037

Attn: Director, Technology Development

Fax No.: (858) 784-9910

   With a copy to:   

The Scripps Research Institute

10550 North Torrey Pines Road, TPC-8

La Jolla, California 92037

Attention: Chief Business Counsel

Fax No.: (858) 784-9910

   FOR SPONSOR:   

CytoDyn Inc.

110 Crenshaw Lake Rd.

Lutz, Florida 33548

Attn: Kenneth Van Ness

Fax No.: __________________________

Notices shall be deemed delivered upon the earlier of (i) when received;
(ii) three (3) days after deposit into the U.S. mail; (iii) the date notice is
sent via telefax, telex or cable; or (iv) the day immediately following delivery
to an overnight courier guaranteeing next-day delivery (except Sunday and
holidays).

9.11 Compliance with U.S. Laws. Nothing contained in this Agreement shall
require or permit TSRI or Sponsor to do any act inconsistent with the
requirements of any United States law, regulation or executive order as the same
may be in effect from time to time.

9.12 Indemnity. Sponsor shall indemnify, defend (by counsel reasonably
acceptable to TSRI) and hold harmless TSRI and any parent, subsidiary or other
affiliated entity of TSRI and their trustees, directors, officers, employees,
scientists, agents,

 

16



--------------------------------------------------------------------------------

successors, assigns and other representatives (collectively, the “Indemnitees”)
from and against all claims, suits, actions, damages, liabilities, losses and
other expenses, including without limitation reasonable attorney’s fees, expert
witness fees and costs incurred by or asserted against the Indemnitees, whether
or not a lawsuit or other proceeding is filed (collectively “Claim”), that arise
out of or relate to any allegations regarding Sponsor’s use of the Technology or
the exercise of its non-exclusive license rights under Section 3.1(b). Sponsor
shall not enter into any settlement of such Claims that imposes any obligation
on TSRI, that does not unconditionally release TSRI from all liability or that
would have an adverse effect on TSRI’s reputation or business without TSRI’s
prior written consent. Notwithstanding the above, Indemnitees, at their expense,
shall have the right to retain separate independent counsel to assist in
defending any such Claims. In the event Sponsor fails to promptly indemnify and
defend such Claims and/or pay Indemnitees’ expenses as provided above,
Indemnitees shall have the right to defend themselves, and in that case, Sponsor
shall reimburse Indemnitees for all of their reasonable attorney’s fees, costs
and damages incurred in settling or defending such Claims within thirty
(30) days of each of Indemnitees’ written requests. This indemnity shall be a
direct payment obligation and not merely a reimbursement obligation of Sponsor
to Indemnitees. Notwithstanding anything to the contrary herein, Sponsor shall
have no obligation to indemnify TSRI to the extent that the TSRI Technology is a
contributing factor in a third party infringement claim.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement by their duly
authorized representatives as of the date set forth above.

 

TSRI:     SPONSOR:       Cytodyn Inc.

 

By: Scott T. Forrest, Ph.D.

     By:       Kenneth J. Van Ness      

 

Title: VP, Business and Technology Development

     Title:       President and CEO      

 

18